E. BRYAN WILSON
Acting united states Attorney

KELLY CAVANAUGH
Assistant U.S. Attomey
Federal Building & U.S. Courthouse
222 WesI Seventh Avenue, #9. Room 253
Anchorage, Alaska 995 13-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov

Attomeys for Plaintiff


                    IN TIIE UNITED STATES DISTRICT COURT

                           FOR TIIE DISTRICT OF ALASKA


  LTNITED STATES OF AMERICA.
                                              )
  Plaintiff.                                  )
                                              )
  YS                                          )
                                              )
  $443,495.00 IN LTNITED STATES               )
  CURRENCY,                                   )
  Defendant.                                  ) Case   No.   3:20-cv-003 l0-JWS
                                              \

                         CAUTION: READBEFORE SIGNING

               STIPULATION FOR CO}IPRONTISE SETTLEN'IENT

       WHEREAS Plaintiff United States of America, by and through Bryan Wilson,

Acting United States Attorney for the District of Alaska- and Kelly Cavanaugh, Assistant

United States Attomey. and Claimant Antonio Woods (hereinafter "Claimant"), by and



                                       Page   I of5
STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE




       Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 1 of 6
through his counsel, Walter F. Musgrove III, wish to resolve this mafter without additional

utilization ofjudicial resources and without incurring further litigation expenses!

       IT IS I{EREBY STIPULATED as lbllows:

       On July 20. 2020, the Drug Entbrcement Administration (hereinafter      "DEA") seized

$443,495.00 in United States Currency (hereinafter "Defendant Property") at Anchorage,

Alaska. Thereafter. the DEA     sent Claimant a Notice of Seizure of Properry and     Initiation

of Administrative Forfeiture Proceedings. On December 21, 2020, Claimant timely

submitted a Seized Asset Claim Form to DEA assening his interest in the Defendant

Property. The Claimant represents that he is the sole owner of the defendant property.

       The United States filed a verified complaint for a forfeiture in rem on December 21,

2020. The Claimant filed a verified claim and answer on March 29.2021.

       All persons believed to have   an interest in the Defendant Properry were given proper

notice of the intended forfeiture. No other claimants have come forward to assert an

interest in the Defendant Property, and the time for doing so has expired.

       NOw THEREFORE. this STIPULATION FOR COMPROMISE SETTLEMENT

is entered into between the parties pursuant to the following terms

       1.    The parties hereby stipulate and agree that the DEA had reasonable cause for

the seizure ofthe Defendant Property and to institute this proceeding to forfeit the property.

        2.   The parties acknowledge that this Settlement Agreement is made as                 a

compromise of a disputed claim without adjudication of any issue of fact or        law.    The



                                          Page   I of5
STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE




      Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 2 of 6
parties further acknowledge and agree that this agreement and all negotiations, discussions,

and proceedings in connection with this settlement shall not be deemed to constitute an

admission by Claimant of fault, liability, or wrongdoing      zrs   to any facts or claims alleged

or asserted in this litigation, and shall not be received in evidence or otherwise used by any

party in this litigation, or in any other action or proceedings, for any purpose except in

connection with a proceeding to enforce this agreement.




         3.   Claimant agrees to forfeit to the United States the sum of Two Hundred Fifty-

Three Thousand Four Hundred and Ninety-Five dollars ($253,495.00) of the Defendant

Property. Claimant    agree that   all right, title, and interest in the Defendant Properry'shall

be forfeited to and shall vest in the United States of America for disposition according to

law.

       4.      The United States agrees to retum to Claimant the sum of One Hundred and

Ninety Thousand dollars ($190,000.00) ofthe Defendant Property.

       5.      Claimant knowingly and voluntarily waives any and                     all right   to

reimbursement by the United States of attomeys fees and/or litigation costs in connection

with this action pursuant to 28 U.S.C. S2465(bXlXA) or any other statute. Each party to

this Settlement Agreement is to bear its own costs and attomey's fees.

       6.      Payment of the One Hundred and Ninety Thousand dollars ($190,000.00)

settlement amount   u'ill   be made to Claimant though his attomey as      follows



                                           Page   I of5
STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE




       Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 3 of 6
       a)      Payee Account Name:         WALTERMUSGROVE
                                           DBA MUSGROVE LAW FIRM
       b)      (ABA) Routing Number:       For Direct Deposit use: 111900659
                                           For Wire Transfers use: 121000248
       c)      Payee Account Number:       8891360359
       d)      Account Type:               TX IOLTA ACCT
       e)      Financial Institution:      Wells Fargo

       7.      Claimant hereby agrees to release and forever discharge the United States,

its agencies, agents. employees, and officers, and any other floreign, state, or local law

enforcement agents or offrcers involved in the investigation relating to this case, from any

and all claims. liens, demands, obligations, actions, causes ofaction, indemnifications,

damages, liabilities, losses, costs and expenses, ofany nature whatsoever, known or

unknown, past. present or future. ascertained or unascertained. suspected or unsuspected,

existing or claims to exist, which said Claimants may have had, now have, or may

hereafter have, arising out olthe seizure, handling and disposition ofthe Defendant

Properry, the investigation leading to such actions, and the subsequent forfeiture

proceedings.

       8.      Ifany person or entity other than claimant[s] make   a   claim to the defendant

property and such claim necessitates any further forfeiture proceedings regarding the

defendant property, claimant[s] agree[s] to cooperate fully with the United States in any

such further forfeiture proceedings.

       9.      This Stipulation constitutes the entire agreement and understanding

between the parties regarding this litigation. Any statement, representation, remark,

agreement, or understanding, in written or oral form, that is not contained in this



                                         Page   lof   5
STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE


      Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 4 of 6
Stipulation shall not be enforced. recognized. or used to interpret this Stipulation.

       10.    This Stipulation cannot be modified or amended except by an instrument in

writing, agreed to and signed by the parties, nor shall any provision hereofbe waived

other than by a written waiver, signed by the parties.

       11.    Claimant acknowledges that he has discussed this Stipulation with his

counsel. u,ho has explained this document to him, and that he r.mderstands all of the terms

and conditions of this Stipulation.

       12.    This Stipulation shall be considered ajointly drafted agreement and shall

not be construed against any party as the drafter.

       13.    It is contemplated that this Stipulation may be executed in several

counterparts. with a separate signature page for each parly.   All   such counterparts and

signature pages, together, shall be deemed to be one document.




                                         Page   I of5
STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE


      Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 5 of 6
  /l
  v2.0."$c
              14.    A&cr rhis Stiput"i;oo hrs lrcn firlly exccured, thc Unirod
                                                                                States agrecs ro

       filc a notieq 6f stipuhlcd setrlcmcor in thc above-crpIi@cd
                                                                   actioo comancot \,rtth thc

       tcrrns of this agrEtmcot,




             WmREAS, rlE           p.rrties .ccepi &e teIms of   ftis Sripulatioo for Comprourix
   Sealcrnent snd Rclcasc as of thc datcs rtricco bclou-:




 Exccured this        11_          da-'-   of              1         . ?02   r.



 Bi     :

 Kelll Catanaugh
 Assigant U.$- Attorncy
 Arbmsy for Deftadatrt
 lhitcd Stat6 of AmaricE

E\rculidrhis         26                         July
                               auy     of                        .   2021.



\T"AI.TER F

BY:
Atiomey for Clflims$t
                                     Ill

                                            &-
Exccutgd     this 26          &y of             J   uii'
                                                                 tot i.

B\':




STIPIJLATTON fOR COMPROMISE                     S#ffii,ff,i,   *"      RELEAS5




Case 3:20-cv-00310-JWS Document 15-1 Filed 07/27/21 Page 6 of 6
